DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “said slot…is configured to accommodate a conductor…” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock (5566438) in view of Grine et al. (9306360). 

In reference to claim 1, Bullock discloses a connector tool assembly capable for connecting solar panel connectors together, said assembly comprising:
a pair of pliers (32 and 52), each of said pair of pliers comprising a handle (34 and 54) and a jaw (44 and 62, Figure 1), said handle each of each of said pair of pliers being pivotally coupled together at a pivot point (70) thereby facilitating said jaw associated with each of said pair of pliers to be urged toward or away from each other when said handle of each of said pair of pliers is manipulated, said handle of a respective one of said pliers having a slot (38) being integrated therein, said pivot point being slidable along said slot thereby facilitating the distance between said jaw associated with each of said pliers to be adjusted (Column 3, Lines 53-54) and
a pair of grips (80), each of said grips having a slot (see figure below showing one slot of one grip but note that the other grip includes a similar slot, see Figures 2 and 3) extending therethrough wherein said slot in each of said grips is configured/capable (because the slots of Bullock meet all of the structural limitations of the claim) to accommodate a conductor/workpiece (2/4) of a respective one of a pair of solar panel connectors having the solar panel connectors being positioned between said grips, each of said grips being urged toward each other when said pair of pliers is manipulated into a closed position wherein each of said grips is configured to compress the solar panel connectors into a connected condition (Column 1, Lines 7-8). 
[AltContent: textbox (Slot)][AltContent: ]
    PNG
    media_image1.png
    195
    206
    media_image1.png
    Greyscale


Bullock lacks, a pair of members, each of said members being coupled to said jaw associated with a respective one of said pliers, each of said members being oriented to extend in opposite directions from each other and that each of said grips are coupled to a respective one of said members.
However, Grine et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (100, similar to the hand tool of Bullock) with a pair of members (i.e. left 220 and right 220, Figure 1a), each of said members being coupled to a jaw (see figure below), each of said members being oriented to extend in opposite directions (i.e. one member extending to the left and the other member extending to the right in Figure 1a) from each other and incudes grips (260) that are coupled to a respective one of said members (Figures 1a and 1b and Column 4, Lines 42-46).	
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Jaws)]
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Bullock, with the known technique of providing the pair of members being oriented to extend in opposite directions, are coupled to a jaw, respectively and include grips that are coupled to a respective one of said members, as taught by Grine et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased adjustability between the members and the grips thereby allowing the device to be used on various sizes of workpieces and thus further increasing the overall efficiency of the tool. 

In reference to claim 2, Grine et al. further show that each jaw has a distal end (see figure below) and that each of said members has a first end (see figure below), a second end (see figure below) and an outer surface extending therebetween, said outer surface having a top side and a bottom side (see figure below), said bottom side of said outer surface of each of said members being coupled to said distal end of said jaw at a point being located adjacent to said first end of said members (see figure below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom side)][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: textbox (Top side)][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (Another Distal end)][AltContent: arrow]
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale

In reference to claim 3, Grine et al. disclose that each of said members is oriented to extend along a line (see horizontal dotted line in figure below) being oriented perpendicular to a longitudinal axis (see vertical dotted line in figure below) of said jaw, said first end of each of said members being directed toward each other.
[AltContent: arrow][AltContent: textbox (Line)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale


In reference to claim 4, Bullock discloses that each of said grips has a first surface (see figure below), a second surface (see figure below) and an outer edge extending therebetween (see figure below), said outer edge of each of said grips being continuously arcuate about a center point (see figure below) of said grips such that each of said grips has a disk shape (Figures 2 and 3), each of said grips having a hole (see figure below) extending through said first surface and said second surface, said hole being centrally positioned on said grips, said slot in each of said grips extending between (i.e. radially) said outer edge and said hole (see figure below).
[AltContent: textbox (Center point)][AltContent: arrow][AltContent: textbox (First surface)][AltContent: arrow][AltContent: textbox (Outer edge)][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: arrow]
    PNG
    media_image1.png
    195
    206
    media_image1.png
    Greyscale


[AltContent: textbox (Hole)]
[AltContent: textbox (Slot)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    195
    206
    media_image1.png
    Greyscale

In reference to claim 5, Grine et al. further show that each jaw has a distal end (see figure below) and that each of said members has a first end (see figure below), a second end (see figure below) and an outer surface extending therebetween, said outer surface having a top side and a bottom side (see figure below), said bottom side of said outer surface of each of said members being coupled to said distal end of said jaw at a point being located adjacent to said first end of said members (see figure below), each of said members is oriented to extend along a line (see horizontal dotted line in figure below) being oriented perpendicular to a longitudinal axis (see vertical dotted line in figure below) of said jaw, said first end of each of said members being directed toward each other (see figure below) and that an outer edge of each of said grips is coupled (through the connection of parts therebetween including element [240])to said top side of said outer surface of said respective member, said first surface of each grip being directed toward each other (see figures below). 
[AltContent: arrow][AltContent: textbox (Line)][AltContent: arrow][AltContent: textbox (Bottom side)][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: textbox (Top side)][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (Another Distal end)][AltContent: arrow]
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: connector]

    PNG
    media_image3.png
    440
    573
    media_image3.png
    Greyscale

In reference to claim 6, Grine et al. disclose that each of said grips is oriented such that a slot (270) in each of said grips extends along an axis being oriented perpendicular to said top side of said outer surface of said respective member (see figure below). 
[AltContent: textbox (Axis of slot)][AltContent: arrow][AltContent: textbox (Top side)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale

In reference to claim 7, Bullock discloses a connector tool assembly capable for connecting solar panel connectors together, said assembly comprising:
a pair of pliers (32 and 52), each of said pair of pliers comprising a handle (34 and 54) and a jaw (44 and 62, Figure 1), said handle each of each of said pair of pliers being pivotally coupled together at a pivot point (70) thereby facilitating said jaw associated with each of said pair of pliers to be urged toward or away from each other when said handle of each of said pair of pliers is manipulated, said handle of a respective one of said pliers having a slot (38) being integrated therein, said pivot point being slidable along said slot thereby facilitating the distance between said jaw associated with each of said pliers to be adjusted (Column 3, Lines 53-54) and
a pair of grips (80), each of said grips having a slot (see figure below showing one slot of one grip but note that the other grip includes a similar slot, see Figures 2 and 3) extending therethrough wherein said slot in each of said grips is configured/capable (because the slots of Bullock meet all of the structural limitations of the claim) to accommodate a conductor/workpiece (2/4) of a respective one of a pair of solar panel connectors having the solar panel connectors being positioned between said grips, each of said grips being urged toward each other when said pair of pliers is manipulated into a closed position wherein each of said grips is configured to compress the solar panel connectors into a connected condition (Column 1, Lines 7-8), each of said grips has a first surface (see figure below), a second surface (see figure below) and an outer edge extending therebetween (see figure below), said outer edge of each of said grips being continuously arcuate about a center point (see figure below) of said grips such that each of said grips has a disk shape (Figures 2 and 3), each of said grips having a hole (see figure below) extending through said first surface and said second surface, said hole being centrally positioned on said grips, said slot in each of said grips extending between (i.e. radially) said outer edge and said hole (see figure below).
[AltContent: textbox (Center point)][AltContent: arrow][AltContent: textbox (First surface)][AltContent: arrow][AltContent: textbox (Outer edge)][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: arrow]
    PNG
    media_image1.png
    195
    206
    media_image1.png
    Greyscale

[AltContent: textbox (Hole)]
[AltContent: textbox (Slot)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    195
    206
    media_image1.png
    Greyscale

Bullock lacks, a pair of members, each of said members being coupled to said jaw associated with a respective one of said pliers, each of said members being oriented to extend in opposite directions from each other, that each of said grips are coupled to a respective one of said members, each of said members has a first end, a second end and an outer surface extending therebetween, said outer surface having a top side and a bottom side, said bottom side of said outer surface of each of said members being coupled to said distal end of said jaw at a point being located adjacent to said first end of said members, each of said members is oriented to extend along a line being oriented perpendicular to a longitudinal axis of said jaw, said first end of each of said members being directed toward each other, that an outer edge of each of said grips is coupled to said top side of said outer surface of said respective member, each of said grips is oriented such that a slot in each of said grips extends along an axis being oriented perpendicular to said top side of said outer surface of said respective member and each of said grips being positioned adjacent to said second end of said respective member. 
However, Grine et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (100, similar to the hand tool of Bullock) with a pair of members (i.e. left 220 and right 220, Figure 1a), each of said members being coupled to a jaw (see figure below), each of said members being oriented to extend in opposite directions (i.e. one member extending to the left and the other member extending to the right in Figure 1a) from each other, incudes grips (260) that are coupled to a respective one of said members (Figures 1a and 1b and Column 4, Lines 42-46), each of said members has a first end (see figure below), a second end (see figure below) and an outer surface extending therebetween, said outer surface having a top side and a bottom side (see figure below), said bottom side of said outer surface of each of said members being coupled to said distal end of said jaw at a point being located adjacent to said first end of said members (see figure below), each of said members is oriented to extend along a line (see horizontal dotted line in figure below) being oriented perpendicular to a longitudinal axis (see vertical dotted line in figure below) of said jaw, said first end of each of said members being directed toward each other (see figure below) and that an outer edge/surface of each of said grips is coupled (through the connection of parts therebetween including element [240])to said top side of said outer surface of said respective member, said first surface of each grip being directed toward each other (see figures below) and that each of said grips is oriented such that a slot (270) in each of said grips extends along an axis being oriented perpendicular to said top side of said outer surface of said respective member (see figure below) and each of said grips being positioned adjacent (i.e. next or close to) to said second end of said respective member (see figures below). 

	
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Jaws)]
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale

	
[AltContent: arrow][AltContent: textbox (Line)][AltContent: arrow][AltContent: textbox (Bottom side)][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: textbox (Top side)][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (Another Distal end)][AltContent: arrow]
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: connector]

    PNG
    media_image3.png
    440
    573
    media_image3.png
    Greyscale

[AltContent: textbox (Axis of slot)][AltContent: arrow][AltContent: textbox (Top side)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Bullock, with the known technique of providing the pair of members being oriented to extend in opposite directions, are coupled to a jaw, respectively and include grips that are coupled to a respective one of said members, as taught by Grine et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased adjustability between the members and the grips thereby allowing the device to be used on various sizes of workpieces and thus further increasing the overall efficiency of the tool. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feliciano (2008/0314205) discloses a quick release pliers that includes grips (16a and 16b) for push fitting couplers together (See abstract and Figure 1). 
Goulet (2013/0167343) discloses pliers including grips (16) having a slot (24) for engaging and disconnecting workpieces (Figure 1 and paragraph 2) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723